DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 May 2022 has been entered.  Claims 1-27 are pending; claim 1 is amended; and claims 4, 8 and 19-27 remain withdrawn.


Response to Arguments
Applicant’s arguments, see Remarks, filed 27 April 2022, with respect to the rejections of claim 1 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Park et al. (US 2021/0138260) and Ceravolo (US 5,292,346).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5, 7, 10 and 12-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al. (US 2021/0138260).

[Claim 1] Park discloses an illumination device (phototherapy apparatus, Fig. 1 #1) comprising: 
a first light source (first LED module, #20) configured to emit light of a first peak wavelength (red light of 630 nm wavelength) [par. 0041]; 
a second light source (second LED module, #30) configured to emit light of a second peak wavelength (blue light of 405 nm wavelength) that is different than the first peak wavelength [pars. 0043-0044]; 
a light guide (#60) comprising a core that defines a hollow light transmissive pathway (hollow cone) that is optically coupled to the first light source and the second light source such that the core defines a direct path for at least some of the light from the first light source and the second light source to travel entirely through the light guide without being internally reflected (as shown in Figure 1, the hollow cone of the light guide enables light emitted from the first LED module in a first head, #15, to pass through the light guide in a direct path, the second LED module may also be disposed in the first head) [pars. 0047, 0053-0055]; and 
a light guide positioner that is configured to secure the light guide  (head coupling portion, Fig. 2 #61, couples the light guide to the first head or alternatively main body, Fig. 2 #10, enabling positioning of the device for therapy) for providing the light of the first peak wavelength and the light of the second peak wavelength to tissue within a body cavity [pars. 0034, 0055].

[Claim 2] Park discloses the first peak wavelength differs from the second peak wavelength by at least 25 nm (the difference between 630 nm and 405 nm is 225 nm).

[Claim 3] Park discloses the first peak wavelength differs from the second peak wavelength by at least 100 nm (the difference between 630 nm and 405 nm is 225 nm).

[Claim 5] Park discloses the first light source comprises a first solid-state emitter package and the second light source comprises a second solid-state emitter package (the first and second LED modules are solid-state emitters which are interpreted as packages).

[Claim 7] Park discloses the first peak wavelength is in a range from 400 nanometers (nm) to 490 nm and the second peak wavelength is in a range from 490 nm to 900 nm (the first LED module emits at 630 nm and the second LED module emits a 405 nm, the modules may be interchangeably interpreted as the first and second modules; thus, the first peak wavelength may be considered 405 nm and the second peak wavelength may be considered 630 nm).

[Claim 10] Park discloses at least one of the first light source and the second light source is configured to provide a pulsed irradiance to the tissue (switches, Fig. 1 #11, 13, are configured to turn on or off the LED modules which enables pulsing of the light sources) [par. 0035].

[Claim 12] Park implicitly discloses the first light source is arranged to provide the light of the first peak wavelength to a first treatment zone (area defined by the light guide); the second light source is arranged to provide the light of the second peak wavelength to a second treatment zone (area defined by the light guide); a depth within the tissue of the first treatment zone is different than a depth within the tissue of the second treatment zone (this an intended use based on the tissue treated; however, different wavelengths penetrate tissues to different depths); and the first treatment zone overlaps the second treatment zone within the tissue (the areas are both defined by the light guide). 

[Claims 13-14] Park discloses the first peak wavelength is configured to induce a first biological effect (induce production of collagen which activates a skin cell may be activated, increases a regenerative power of the skin i.e. immune response, and maintains soft skin); and the second peak wavelength is configured to induce a second biological effect that is different than the first biological effect (sterilization and treatment of inflammation) [pars. 0042, 0045].

[Claim 15] The device disclosed by Park is capable of treating an oral cavity such that the first light source and the second light source are positioned outside the oral cavity (e.g. the light guide could be positioned over lips/mouth that is open).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2021/0138260) as applied to claim 5 above, in view of Kennedy et al. (US 5,634,711).

[Claim 6] Park discloses the light guide and first and second solid state emitter packages (LED modules) but does not disclose a lens arranged between the light guide and emitters.
Kennedy discloses an analogous phototherapy device comprising a lens (Fig. 7 #136) disposed over the LED array (Fig. 7 #14) so as to collimate the light emitted from the LED array [col. 9, lines 26-39].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the illumination device of Park by including a lens between the light guide and solid state emitters, as taught by Kennedy, in order to collimate the light emitted from the LED modules.  This would improve the uniformity of the treatment beam.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2021/0138260) as applied to claim 1 above.

[Claim 9] Park discloses a third light source (illumination lamp, Fig. 1 #50) configured to emit light [par. 0049] but does not explicitly disclose the emitted light comprises a third peak wavelength that is different than the first peak wavelength and the second peak wavelength.  However, the skilled artisan would understand that illumination light is generally white/broadband light.  White/broadband light contains peak wavelengths of various colors which include a third wavelength different than red or blue e.g. yellow.


Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2021/0138260) as applied to claim 1 above, in view of Loupis et al. (US 2018/0117355).

[Claims 10-11] Park discloses the light source as described in claim 1 above but does not disclose proving a pulsed irradiance in a range from 0.1 watts per square centimeter (W/cm2) to 10 W/cm2.
Loupis discloses an analogous device for phototherapy, including for antibacterial, inflammation, and skin rejuvenation treatments, wherein LEDs emit pulsed light with wavelengths between about 400-430 nm and about 480-630 nm and power densities from about 4-75 mW/cm2 [pars. 0046-0053, 0073-0078].
It would have been obvious to one of ordinary skill in the art before the effective filing date to configure the LEDs of Park to emit pulsed irradiance from 4-75 mW/cm2 as taught by Loupis in order to provide the treatments for inflammation, skin rejuvenation and sterilization. 


Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2021/0138260) as applied to claim 1 above, in view of Barros et al. (US 2020/0330186).

[Claims 15-16] Park discloses the light guide/light guide positioner is configured to interface with the skin but does not explicitly disclose the light guide positioner comprises a mouthpiece that is configured to engage with one or more surfaces of the oral cavity of a user and the tissue comprises tissue of the oropharynx.
Barros discloses an analogous handheld phototherapy device comprising an elastic laser guide (Figs. 3-4 #100) comprising a hollow conical frustum configured to be positioned on a patient’s intra-oral tissue to maintain a predetermined separation distance between the light exiting the handpiece and the tissue [pars. 0011, 0018-0020, 0023, 0025].  The guide is considered a mouthpiece as it is configured to be positioned within the mouth.
It would have been obvious to one of ordinary skill in the art before the effective filing date to use the light guide taught by Park or alternatively substitute the analogous laser guide taught by Barros in place of the light guide taught by Park in order to provide intra-oral therapy to a patient using the device.  Both guides are analogous in shape and are capable of functioning as mouthpieces.  Depending on positioning light may be directed to the oropharynx.

[Claim 17-18] Park in view of Barros renders obvious a mouthpiece and light guide that are single structure (light guide of Park and laser guide of Barros).  Therefore, the mouthpiece portion forms a hollow core and the light guide resides with hollow core i.e. the mouthpiece and light guide are one and the same and thus overlap to some degree such that the light guide resides in the hollow core of the mouthpiece.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
(1) Watts et al. (US 2004/0032750) discloses a light device comprising a casing surrounding a light source, see Figure 1.
(2) Azoulay (US 20013/0172959) discloses an apparatus for phototherapy comprising a hollow light guide (Fig. 1 #116, Fig. 2 #216).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J JENNESS whose telephone number is (571)270-5055. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        23 May 2022